DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021, has been entered.
Claims 1-20 are currently pending in the application.  The previous 112 2nd paragraph rejection of claim 20 has been withdrawn in view of the amendments to claim 20.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 claims the flavor additive being in the form of a “liquid suspension.”  However, the specification and claims as originally filed teach the flavor additive in the form of a liquid, semi-liquid, or a suspension [0009].  The examiner does not find a recitation of a “liquid suspension” anywhere.  Therefore, applicant is not considered to have support for claims to a “liquid suspension.”  
Claims 9 and 16 similarly claim a “liquid suspension” and are not considered to have support for the same reasons as set forth above with regard to claim 1.
Claim 7 has been amended to claim a “calcium-based cross-linking agent.”  The instant specification teaches a calcium cross-linking agent (e.g., [0031]).  However, this is not considered to be sufficient support to claim a “calcium-based” cross-linking agent.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims the flavor additive has “a mouthfeel consistent with the base beverage.”  However, it is unclear at what point the mouthfeel would be considered “consistent,” with the base beverage, or not, where there are no parameters reported for the mouthfeel of either the base beverage or the flavor additive such that one can determine if the mouthfeel of the beverage and flavor additive is “consistent” or not.
Claims 12, 16 and 17 similarly claim a “mouthfeel consistent with the base beverage” and “mouthfeel consistent with the beverage base” and are unclear for the same reasons as set forth above with regard to claim 1.
Claim 7 claims a “calcium-based cross-linking agent.”  However, it is unclear what must be present in the cross-linking agent for the cross-linking agent to be considered to be “calcium-based.”  For purposes of examination, a calcium containing cross-linking agent will be considered to meet the claim.


Claim Rejections - 35 USC § 102/103


The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-7, 9-15 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by, or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as being obvious over Tatz (US 2006/0093720).
Tatz teaches a sugar substitute composition (i.e., flavor additive).  The composition comprises a flavor component (e.g., sweetener) and a gelling agent at 0.2-2% by weight (Abstract; [0081]).  These amounts fall within the claimed range.  Gelling agents taught by Tatz include gelatin, alginate and agar [0120].  The composition is taught to be added to a beverage [0169].  Tatz does not speak to the mouthfeel of the composition.  However, given it comprises an amount of gelling agent as claimed, it is considered to have a mouthfeel “consistent” with that of the base beverage and be a physically distinct phase within the beverage. Further, Tatz teaches that when alginate is used as the gelling agent, the cross-linking agent comprises a calcium-based cross-linking agent [0151-0152]
Where the flavor additive is claimed as a “liquid suspension or liquid,” given that Tatz teaches an amount of gelling agent falling within the claimed range, as well as the claimed gelling agents, the additive in the beverage of Tatz is considered to meet claims to a “liquid suspension or liquid.” 
Alternatively, given that Tatz teaches adding gelling agents as claimed, and teaches adjusting the amount of gelling agent to impart the desired texture to the “flavor additive”, the claimed flavor additive as a “liquid suspension or liquid” is considered to be obvious over the teachings of Tatz.
Further, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claim 2, where Tatz teaches the addition of the composition to a beverage [0169], given that the “flavor additive” of Tatz comprises a gelling agent and flavor to meet claim 1, this is considered to meet claims to a “plurality of non-blending flavor additives.”  
Regarding claim 3, where Tatz teaches that the compositions are provided in a kit with instructions for combining the aqueous gel composition with other ingredients [0165], and teaches the aqueous gel composition for addition to beverages [0169], the flavor profile of the beverage is considered to be “configured to be adjusted by manually agitating the beverage.”  
Regarding claim 4, as with claim 3, where Tatz teaches that the compositions are provided in a kit with instructions for combining the aqueous gel composition with other ingredients [0165], and teaches the aqueous gel composition for addition to beverages [0169], the flavor additive of the beverage is considered to be “configured to remain separately visible even after manually agitating the beverage.” 
Regarding claim 5, given that the gelatin is not required, by meeting claim 1 with the teaching of alginate, claim 5 is also considered to be met.
Regarding claim 6, Tatz teaches base beverages including sports drinks and dairy drinks [0164].
Regarding claim 7, Tatz teaches that when alginate is used as the gelling agent,  the cross-linking agent comprises a calcium-based cross-linking agent [0151-0152].
Regarding claim 9, Tatz teach a beverage comprising a “beverage base” and a “flavor additive” [0169].  The “flavor additive” is semi-liquid (i.e., semi-solid aqueous gel composition) and comprises a flavor component (e.g., sweetener) and a gelling agent at 0.2-2% by weight (Abstract; [0081]).  Given that the “flavor composition” comprises a gelling agent in an amount as claimed, and is taught to be a “semi-solid aqueous gel”, the flavor additive is considered to be heterogeneously mixed and “non-blending” with the base beverage and remain in a stable, separate phase from the beverage base even upon agitation. Further, Tatz teaches that when alginate is used as the gelling agent,  the cross-linking agent comprises a calcium-based cross-linking agent [0151-0152]
Where the flavor additive is claimed only as a “liquid suspension or liquid,” given that Tatz teaches the same types of gelling agents as claimed, and amount of gelling agent falling within the claimed range, the additive in the beverage of Tatz is considered to meet claims to a “liquid suspension or liquid.” 
Alternatively, given that Tatz teaches adding the same types of gelling agents as claimed, and teaches adjusting the amount of gelling agent to impart the desired texture to the “flavor additive”, the claimed flavor additive as a “liquid suspension or liquid” is considered to be obvious over the teachings of Tatz.
Again, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claim 10, given Tatz teaches an amount of gelling agent in a flavor additive to be added to a beverage as set forth above with regard to claim 9, the beverage is considered to have a “consistent” mouthfeel.
Regarding claim 11, Tatz teaches base beverages including sports drinks and dairy drinks [0164].
Regarding claim 12, given that the gelatin is not required, by meeting claim 9 with the teaching of alginate, claim 12 is also considered to be met.
Regarding claim 13, where Tatz teaches the components mixed to together in the flavor additive, the flavor additive itself is a homogenous mixture [0081].
Regarding claim 14, the flavor additive further comprises calcium chloride [0152].
Regarding claim 15, Tatz teaches the flavor additive is added to a beverage base by a consumer where it is taught that the aqueous gel composition is part of a kit provided to a consumer to be combined with other ingredients to make a comestible including beverages [0169].
Regarding claim 20, by meeting claim 9, the “flavor additive” of Tatz is also considered to meet claim 20.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bisson et al. (WO 2011/051237) in view of Lewis (US 5,576,039).
Regarding claim 1, Bisson et al. teach a beverage mixture comprising a base beverage and a flavor additive distributed in the beverage where the flavor additive comprises a “flavor component” (e.g., coffee or tea) and a gelling agent (p. 2 lines 21-25).  The beverage of Bisson et al. comprises at least two separate homogenous gel masses (p. 1 lines 24-35).  Given there are “at least two” masses in the beverage of Bisson et al., this is considered to meet claims to a flavor additive that is a physically distinct phase.  Further, given Bisson et al. teach that the “gel strength and viscosity” of their composition are “compatible with the drinking action,” (p. 1 lines 24-26) the flavor additive is considered to have a mouthfeel consistent with the base beverage.
Bisson et al. teach carrageenan and galactomannan at less than 2% by weight as gelling agents (p. 2 lines 3-10) , but are silent as to a gelling agent as claimed.
Lewis teaches beverages comprising colored jellied particles, where gelling agents include carrageenans, as well as gelatin and alginate, with the gelling agents included in amounts of less than 1% by weight (col. 2 lines 29-35).
Therefore, where both Bisson et al. and Lewis teach multi-phase beverages including a gelled portion, and where Lewis teaches gelling agents as claimed to be interchangeable with the gelling agents of Bisson et al., it would have been obvious to have included a gelling agent as claimed in an amount to provide a “mouthfeel of the flavor additive consistent with the base beverage” where Bisson et al. teach that the gel mass is “compatible with the drinking action” and not too solid or not too liquid (p. 1 lines 24-29).  This would have required no more than routine experimentation, as the claimed gelling agents are known in the art and are being used for their reported purpose of providing a gelled beverage composition.
Regarding claim 2, Bisson et al. teach their beverages comprise “at least two” separate homogeneous gel masses (p. 1 lines 32-35).  Therefore, it would have been obvious to have provided the beverage mixture of Bisson et al. with a plurality of “flavor additives” where Bisson et al. teach their beverage may comprise multiple separate “masses.”  Given Bisson et al. teach the masses are separate, the masses are considered to be heterogenous and physically distinct phases within the beverage.
Regarding claims 3 and 4, Bisson et al. teach that the appearance of the beverage is adjusted by manual agitation by a consumer (p. 3 lines 13-15).
Regarding claim 5, given that the gelatin is not required, by meeting claim 1 with the teaching of alginate, claim 5 is also considered to be met.  Further, Lewis teaches beverages comprising colored jellied particles, where gelling agents include carrageenans, as well as gelatin and alginate, with the gelling agents included in amounts of less than 1% by weight (col. 2 lines 29-35), rendering obvious the amounts of gelatin in claim 5. 
Regarding claim 6, Bisson et al. teach the base can be an aqueous base including coffee, tea and dairy products (p. 2 lines 21-25).
Regarding claim 7, Lewis teaches alginate as a gelling agent (col. 2 lines 29-31), and teach calcium cross-linking agents (col. 2 lines 24-26).  Therefore, it would have been obvious to have included alginate and a cross-linking agent containing calcium in the flavor additive of Bisson et al. as Lewis teaches that alginate is interchangeable with the gelling agents of Bisson et al. and the components are known in the art to be utilized to provide gelled compositions.
Regarding claim 8, Bisson et al. are silent as to the flavor additive further comprising a color component.  However, Lewis teaches the “flavor additive” comprising a color component (e.g., Example 1).  Therefore, it would have been obvious to have included a color component in the flavor additive of Bisson with the reasonable expectation that a colored flavor additive would have been provided.  Further, given that it is well known to add colorants to provide the predictable result of colored foods and beverages, the inclusion of a color component is not considered to provide an unexpected result.
Regarding claim 9, Bisson et al. teach a beverage mixture comprising a base beverage and a flavor additive distributed in the beverage where the flavor additive comprises a “flavor component” (e.g., coffee or tea) and a gelling agent (p. 2 lines 21-25).  The beverage of Bisson et al. comprises at least two separate homogenous gel masses (p. 1 lines 24-35).  Given there are “at least two” masses in the beverage of Bisson et al., this is considered to meet claims to a flavor additive that is a physically distinct phase.  Further, given Bisson et al. teach that the “gel strength and viscosity” of their composition are “compatible with the drinking action,” (p. 1 lines 24-26) the flavor additive is considered to have a mouthfeel consistent with the base beverage.  Bisson et al. teach that the flavor additive remains in a stable, separate phase even upon agitation (p. 4 lines 31-37).
Bisson et al. teach carrageenan and galactomannan at less than 2% by weight as gelling agents (p. 2 lines 3-10) , but are silent as to a gelling agent as claimed.
Lewis teaches beverages comprising colored jellied particles, where gelling agents include carrageenans, as well as gelatin and alginate, with the gelling agents included in amounts of less than 1% by weight (col. 2 lines 29-35).
Therefore, where both Bisson et al. and Lewis teach multi-phase beverages including a gelled portion, and where Lewis teaches gelling agents as claimed to be interchangeable with the gelling agents of Bisson et al., it would have been obvious to have included a gelling agent as claimed in an amount to provide a “mouthfeel of the flavor additive consistent with the base beverage” where Bisson et al. teach that the gel mass is “compatible with the drinking action” and not too solid or not too liquid (p. 1 lines 24-29).  This would have required no more than routine experimentation, as the claimed gelling agents are known in the art and are being used for their reported purpose of providing a gelled composition.
Regarding claim 10 to the beverage having a “consistent” mouthfeel, given Bisson et al. teach that the “gel strength and viscosity” of their composition are “compatible with the drinking action,” (p. 1 lines 24-26) the flavor additive is considered to have a mouthfeel consistent with the base beverage.
Regarding claim 11, Bisson et al. teach the base can be an aqueous base including coffee, tea and dairy products (p. 2 lines 21-25).
Regarding claim 12, given that the gelatin is not required, by meeting claim 9 with the teaching of alginate, claim 12 is also considered to be met.  Further, Lewis teaches beverages comprising colored jellied particles, where gelling agents include carrageenans, as well as gelatin and alginate, with the gelling agents included in amounts of less than 1% by weight (col. 2 lines 29-35), rendering obvious the amounts of gelatin in claim 12.
Regarding claim 14, Bisson et al. are silent as to the flavor additive further comprising a color component.  However, Lewis teaches the “flavor additive” comprising a color component (e.g., Example 1).  Therefore, it would have been obvious to have included a color component in the flavor additive of Bisson with the reasonable expectation that a colored flavor additive would have been provided.  Further, given that it is well known to add colorants to provide the predictable result of colored foods and beverages, the inclusion of a color component is not considered to provide an unexpected result.
Regarding claim 15, modified Bisson et al. teaches a beverage as set forth above with regard to claim 9.  Neither Bisson et al. or Lewis specifically teaches the flavor additive to be added to the beverage base by a consumer.  However, where both Bisson et al. and Lewis teach the beverages comprising the flavor additives, it would have been obvious to have had the consumer add the flavor additive to the beverage in order to provide a beverage comprising a flavor additive as intended by Bisson et al. and Lewis.  It is considered obvious to make separable components that are taught together if considered desirable, for example to allow the consumer to add the desired amount of flavor additive to the beverage.  See MPEP § 2144.04(V)(C).
Regarding claims 16 and 17, Bisson et al. teach a multi-flavored beverage comprising a base beverage and a flavor additive distributed in the beverage where the flavor additive comprises a “flavor component” (e.g., coffee or tea) and a gelling agent (p. 2 lines 21-25).  The beverage of Bisson et al. comprises at least two separate homogenous gel masses (p. 1 lines 24-35).  Given there are “at least two” masses in the beverage of Bisson et al., this is considered to meet claims to a flavor additive that is a physically distinct phase, and render obvious the beverage comprising a beverage base, a first phase and a second phase, as these three components are encompassed by the “at least two” teachings of Bisson et al. Further, given Bisson et al. teach that the “gel strength and viscosity” of their composition are “compatible with the drinking action,” (p. 1 lines 24-26) the flavor additive is considered to have a mouthfeel consistent with the base beverage.  Bisson et al. teach that the flavor additive remains in a stable, separate phase even upon agitation (p. 4 lines 31-37).
Bisson et al. teach carrageenan and galactomannan at less than 2% by weight as gelling agents (p. 2 lines 3-10) , but are silent as to a gelling agent as claimed.
Lewis teaches beverages comprising colored jellied particles, where gelling agents include carrageenans, as well as gelatin and alginate, with the gelling agents included in amounts of less than 1% by weight (col. 2 lines 29-35).
Therefore, where both Bisson et al. and Lewis teach multi-phase beverages including a gelled portion, and where Lewis teaches gelling agents as claimed to be interchangeable with the gelling agents of Bisson et al., it would have been obvious to have included a gelling agent as claimed in an amount to provide a “mouthfeel of the flavor additive consistent with the base beverage” where Bisson et al. teach that the gel mass is “compatible with the drinking action” and not too solid or not too liquid (p. 1 lines 24-29).  This would have required no more than routine experimentation, as the claimed gelling agents are known in the art and are being used for their reported purpose of providing a gelled composition.
Regarding the first flavor profile being different from the second flavor profile, given Bisson et al. teach varying the mixes of gels to offer a “large choice of jellified multiphase products,” it would have been obvious to have provided the first and second phases with different flavor profiles as Bisson et al. contemplate a “large choice” of multiphase products.
Regarding claim 18, Bisson et al. teach the base can be an aqueous base including coffee, tea and dairy products (p. 2 lines 21-25).
Regarding claim 19, Bisson et al. are silent as to the flavor additive further comprising a color component.  However, Lewis teaches the “flavor additive” comprising a color component (e.g., Example 1).  Therefore, it would have been obvious to have included a color component in the flavor additive of Bisson with the reasonable expectation that a colored flavor additive would have been provided.  Further, given that it is well known to add colorants to provide the predictable result of colored foods and beverages, the inclusion of a color component is not considered to provide an unexpected result.
Regarding claim 20, by meeting claim 9, the “flavor additive” of modified Bisson et al. is also considered to meet claim 20.

Claims 8 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tatz (US 2006/0093720).
Regarding claim 8, Tatz teaches a beverage mixture as set forth above with regard to claim 1.
Tatz does not specifically teach the flavor additive comprising a color.  However, where Tatz teach color additives as food grade substances capable of imparting color, one of ordinary skill would have been able to have added a color to the flavor additive of Tatz where a colored flavor additive was desired.  This would have required no more than routine experimentation, and would have been expected to impart the predictable result of a colored flavor additive.
Regarding claim 16, Tatz teaches a sugar substitute composition (i.e., flavor additive).  The composition comprises a flavor component (e.g., sweetener) and a gelling agent at 0.2-2% by weight (Abstract; [0081]).  These amounts fall within the claimed range.  Gelling agents taught by Tatz include gelatin, alginate and agar [0120].  The composition is taught to be added to a beverage [0169]. Tatz teaches that when alginate is used as the gelling agent, the cross-linking agent comprises a calcium-based cross-linking agent [0151-0152].
Given that Tatz teaches adding the same types of gelling agents as recited in claim 16, and teaches adjusting the amount of gelling agent to impart the desired texture to the “flavor additive”, the claimed flavor additive as a “liquid suspension or liquid” is considered to be obvious over the teachings of Tatz.
Again, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Tatz does not teach adding a first phase and a second phase having a first and second flavor profile to a beverage base.  However, where Tatz teaches the addition of “flavor additives” to beverages in order to impart the desired result in the beverage [0081, 0169], to have added multiple flavor additives having different flavors (e.g., different high intensity sweeteners [0090]), is considered obvious over the prior art.  It would have been well within the abilities of one of ordinary skill to have added multiple different flavor additives depending on the final result desired.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of a beverage comprising multiple different “phases.”
Regarding claim 17, as with claim 16 above, gelling agents taught by Tatz include gelatin, alginate and agar [0120].  The composition is taught to be added to a beverage [0169]. Tatz teaches that when alginate is used as the gelling agent,  the cross-linking agent comprises a calcium-based cross-linking agent [0151-0152].
Given that Tatz teaches adding the same types of gelling agents as recited in claim 17, and teaches adjusting the amount of gelling agent to impart the desired texture to the “flavor additive”, the claimed second flavor additive as a “liquid suspension or liquid” is considered to be obvious over the teachings of Tatz.
Regarding claim 18, Tatz teaches base beverages including sports drinks and dairy drinks [0164].
Regarding claim 19, the flavor additive further comprises calcium chloride [0152].

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis (US 5,576,039).
Regarding claim 1, Lewis teaches a colored jelly-type substance in the form of a jelly-like composition that is added to a beverage (col. 1 lines 49-51).  Gelling agents include gelatin and alginate, with the gelling agents included in amounts of less than 1% by weight (col. 2 lines 29-35).  The composition comprises a flavor component (e.g., sweetener and/or acid) (col. 3 lines 10-20; Example 1) and a gelling agent at preferably 0.2-0.4% by weight (col. 2 lines 32-37).  Example 1 teaches 0.4% gelling agent.  These amounts fall within the claimed range.  Given that the flavor additive is soft and breaks up immediately in the mouth, it is considered to have a mouthfeel “consistent” with that of the base beverage (col. 2 lines 38-39).  Further, the flavor additive of Lewis is physically distinct (Abstract).
Where the flavor additive is claimed as a “liquid suspension or liquid,” given that Lewis teaches an amount of gelling agent falling within the claimed range, as well as the same types of gelling agents, the additive in the beverage of Lewis is considered to meet claims to a “liquid suspension or liquid.”
Further, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claim 2, given that Lewis teaches the inclusion of pieces of the jelly-type substance in a beverage, this is considered to meet claims to a beverage mixture comprising a plurality of flavor additives being a heterogeneous and physically distinct phase within the beverage (e.g., Example 1).
Regarding claim 3, given that Lewis teaches that the colored pieces (i.e., flavor additives) remain discrete through processing (col. 4 lines 43-45), this is considered to meet claims to the beverage being configured to be adjusted by manually agitating the beverage, as shaking the beverages of the prior art would “adjust” the appearance of the beverage by causing the jelly pieces to move.
Regarding claim 4, given that Lewis teaches that the colored pieces (i.e., flavor additives) remain discrete through processing (col. 4 lines 43-45), they are considered to be “configured to remain separately visible even after the beverage mixture is manually agitated.”
Regarding claim 5, given that the gelatin is not required, by meeting claim 1 with the teaching of alginate, claim 5 is also considered to be met.  Further, Lewis teaches beverages comprising colored jellied particles, where gelling agents include carrageenans, as well as gelatin and alginate, with the gelling agents included in amounts of less than 1% by weight (col. 2 lines 29-35), rendering obvious the amounts of gelatin in claim 5.
Regarding claim 6, Lewis teaches the “flavor additive” for incorporation in beverages having an acidic pH, including sodas, coffee, teas and milk (i.e., dairy products) (col. 4 lines 39-45; Examples 1-2).
Regarding claim 7, Lewis teaches alginate as a gelling agent (col. 2 lines 29-31), and teach calcium cross-linking agents (col. 2 lines 24-26).  Therefore, it would have been obvious to have included alginate and a cross-linking agent containing calcium in the flavor additive of Lewis as Lewis teaches that these components are known to be utilized to provide gelled compositions.
Regarding claim 8, Lewis teaches the “flavor additive” comprising a color component (e.g., Example 1).
Regarding claim 9, Lewis teaches a beverage comprising a beverage base and a flavor additive (e.g., sweetener or acid) and a gelling agent, and the flavor additive is distinct within the base beverage.  Gelling agents include gelatin and alginate, with the gelling agents included in amounts of less than 1% by weight (col. 2 lines 29-35).  Lewis also teaches that the flavor additive is in a stable, separate phase from the beverage base and is considered to be heterogeneously mixed (Abstract; col. 1 lines 49-51; Example 1).
Where the flavor additive is claimed only as a “liquid suspension or liquid,” given that Lewis teaches adding the same types of gelling agents as recited in claim 9, and teaches adjusting the amount of gelling agent to impart the desired texture to the “flavor additive”, the claimed flavor additive as a “liquid suspension or liquid” is considered to be obvious over the teachings of Lewis.
Again, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claim 10, the beverage is considered to have a consistent mouthfeel. given that the flavor additive is soft and breaks up immediately in the mouth (col. 2 lines 38-39).
Regarding claim 11, Lewis teaches the beverage base includes beverages having an acidic pH, including sodas, coffee, teas and milk (i.e., dairy products) (col. 4 lines 39-45; Examples 1-2).
Regarding claim 12, given that the gelatin is not required, by meeting claim 9 with the teaching of alginate, claim 12 is also considered to be met.  Further, Lewis teaches beverages comprising colored jellied particles, where gelling agents include carrageenans, as well as gelatin and alginate, with the gelling agents included in amounts of less than 1% by weight (col. 2 lines 29-35), rendering obvious the amounts of gelatin in claim 12.
Regarding claim 13, the flavor additive is taught to be a homogenous mixture (e.g., Example 1).
Regarding claim 14, Lewis teaches the “flavor additive” comprises calcium chloride (Example 2) and a color (Example 1).
Regarding claim 15, Lewis teaches a beverage as set forth above with regard to claim 9.  Lewis does not specifically teach the flavor additive to be added to the beverage base by a consumer.  However, where Lewis teaches the beverage comprising the flavor additive, it would have been obvious to have had the consumer add the flavor additive to the beverage in order to provide a beverage comprising a flavor additive as intended by Lewis.  It is considered obvious to make separable components that are taught together if considered desirable, for example to allow the consumer to add the desired amount of flavor additive to the beverage.  See MPEP § 2144.04(V)(C).
Regarding claim 16, Lewis teaches a colored jelly-type substance that is added to a beverage (col. 1 lines 49-51).  The composition comprises a flavor component (e.g., sweetener and/or acid) (col. 3 lines 10-20; Example 1) and a gelling agent.  Gelling agents include gelatin and alginate, with the gelling agents included in amounts of less than 1% by weight (col. 2 lines 29-35), preferably 0.2-0.4% by weight (col. 2 lines 32-37).  Example 1 teaches 0.4% gelling agent.  These amounts fall within the claimed range.  Given that the flavor additive is soft and breaks up immediately in the mouth, it is considered to have a mouthfeel “consistent” with that of the base beverage (col. 2 lines 38-39).  Further, the flavor additive of Lewis is physically distinct (Abstract).
Given that Lewis teaches adding the same types of gelling agents as recited in claim 16, and teaches adjusting the amount of gelling agent to impart the desired texture to the “flavor additive”, the claimed flavor additive as a “liquid suspension or liquid” is considered to be obvious over the teachings of Lewis.
Again, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Lewis does not teach adding a first phase and a second phase having a first and second flavor profile.  However, where Lewis teaches the addition of “flavor additives” to beverages in order to impart the desired result in the beverage (col. 3 lines 56-60), to have added multiple flavor additives having different colors and flavors (e.g., different amounts of sugar and/or acid), is considered obvious over the prior art.  It would have been well within the abilities of one of ordinary skill to have added multiple different flavor additives depending on the final result desired.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of a beverage comprising multiple different “phases.”
Regarding claim 18, Lewis teaches the beverage base as beverages having an acidic pH, including sodas, coffee, teas and milk (i.e., dairy products) (col. 4 lines 39-45).
Regarding claim 19, given that the invention of Lewis is directed to colored jelly-like bodies for inclusion in liquids, at least one of the first or second phases comprises a color (col. 3 lines 37-41).
Regarding claim 20, by meeting claim 9, the “flavor additive” of Lewis is also considered to be “in a form of a stable viscous solution” to meet claim 20.

Response to Arguments

Applicant's arguments filed September 15, 2021, have been fully considered but they are not persuasive.
Regarding the rejections over Lewis, Applicant argues that as the jelly-like substance of Lewis can set and be cut, it is not a liquid suspension or a liquid.  (Remarks, pp. 9-10).
This argument is not persuasive.  While Lewis does speak to the gel being set and cut, it remains that Lewis teaches the same gelling agents as claimed, and in an amount falling within the claimed ranges, and the gelled portion of the composition of Lewis is distributed in a beverage.  Thus it continues to be unclear how the claimed flavor additive occurs as a “liquid suspension or liquid” while that of Lewis does not.
Applicant states that a jelly-type solid will have a different mouthfeel than “any liquid/beverage into which it may be incorporated” (Remarks, p. 10).
This argument is not persuasive.  There is no “mouthfeel” reported for the “base beverage” such that it can be said that a jelly-type solid will have a different mouthfeel.  The claims say a mouthfeel “consistent” with the beverage base, but it is not clear what would be considered a “consistent” mouthfeel, or not.  Further, as the Examiner has stated repeatedly, the jellied portion of Lewis comprises the same gelling agents and in amounts as claimed.  Therefore, it remains unclear as to how the composition of Lewis does not have a “consistent” mouthfeel while the inventive composition does have a consistent mouthfeel.
Applicant further asserts that Lewis does not specifically teach or suggest the use of agar, low-bloom gelatin, high-bloom gelatin or a combination of alginate and cross-linker as claimed (pp. 10-11).
This argument is not persuasive.  Lewis teaches gelling agents including gelatin and alginate in amounts that are less than 2% by weight (col. 2 lines 29-38) and teaches calcium as a crosslinking agent (col. 2 lines 24-26; col. 4 lines 28-31).
Applicant argues that Tatz is “silent as to matching the mouthfeel” of their low-calorie sugar substitute composition with any particular beverage.  Further, applicant states that as the composition of Tatz is designed to be “solid-like” until subjected to stress, the composition would not behave like a “typical” beverage base (Remarks, pp. 11-12).
These arguments are not persuasive.  Again, as there is no indication in the specification or claims as to what might be considered a “consistent” mouthfeel, nor do the claims require that the beverage base have any particular mouthfeel, given the fact that Tatz teach a composition comprising a flavor component and gelling agent to be added to beverages, it remains unclear how the claimed flavor additive occurs as a “liquid suspension or liquid” while that of the prior art does not.
Applicant presents no additional arguments with regard to the 103 rejections over Lewis or Tatz (Remarks, pp. 13-14).  These rejections are maintained.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bisson et al. (WO 2011/051238) teach multiphase jellied beverages.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791